Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested not found were not in fact received by the importers. In accordance with stipulation of- counsel and following the decision-cited it was held that duty and internal revenue tax are not assessable upon such portions of the merchandise as were reported by the inspector, as manifested not found. The protests were sustained to this extent. ’